        Case 1:20-cv-03293-CC-AJB Document 5 Filed 08/10/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 TIMOTHY WYATT SMITH,                              )
                                                   )
            Plaintiff,                             )
                                                   )
 v.                                                )        No.     3:20-CV-344-PLR-DCP
                                                   )
 FEDERAL BUREAU OF PRISONS,                        )
 USP ATLANTA, DR. HAYES, DR.                       )
 CHAKOS, and MEDICAL STAFF,                        )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       Plaintiff, a prisoner in the Knox County Detention Facility, has filed a pro se complaint for

violation of 42 U.S.C. § 1983 [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc.

4]. Plaintiff’s claims arise out of incidents that occurred in the United States Prison in Atlanta

(“USP Atlanta”) prior to his move to Knox County Detention Facility, and he has sued only entities

and individuals associated with USP Atlanta [Doc. 1 p. 1, 3–4]. The general venue statute for

federal district courts provides in relevant part as follows:

               A civil action may be brought in—(1) a judicial district in which any
               defendant resides, if all defendants are residents of the State in
               which the district is located; (2) a judicial district in which a
               substantial part of the events or omissions giving rise to the claim
               occurred, or a substantial part of property that is the subject of the
               action is situated; or (3) if there is no district in which an action may
               otherwise be brought as provided in this section, any judicial district
               in which any defendant is subject to the court's personal jurisdiction
               with respect to such action.

28 U.S.C.A. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C. § 1406(a).
         Case 1:20-cv-03293-CC-AJB Document 5 Filed 08/10/20 Page 2 of 2



        As set forth above, Plaintiff’s complaint sets forth claims that occurred in USP Atlanta,

which is in Fulton County, Georgia. Fulton County is located within the Atlanta Division of the

United States District Court for the Northern District of Georgia. 28 U.S.C. § 90(a)(2). The Court

therefore concludes that the proper venue for this case is the Atlanta Division of the Northern

District of Georgia. See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972) (finding that venue

in a suit against a public official lies in the district where he performs his official duties).

        Accordingly, the Clerk will be DIRECTED to transfer this action to the Atlanta Division

of the United States District Court for the Northern District of Georgia and to close this Court’s

file.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:


                                        ____________________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                    2
